Citation Nr: 0610495	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-18 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence to reopen the appellant's 
claim for service connection for schizophrenia has been 
received; and, if so, whether service connection for that 
condition is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The appellant had active military service from September 1965 
to August 1967.  The appellant also had service in the New 
York Army National Guard, the exact dates of which have not 
been verified.
 
In its June 2001 decision, the RO denied service connection 
for schizophrenia.  The appellant was notified of the denial 
of the claim later that month, but did not initiate an 
appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision 
that declined to reopen the appellant's claim for service 
connection for schizophrenia.  The appellant filed a notice 
of disagreement (NOD) in January 2003, and the RO issued a 
statement of the case (SOC) in July 2003.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in July 2003.  Supplemental statements 
of the case (SSOC) were issued to the appellant in March 
2004, June 2004 and June 2005.  

The Board's decision granting the appellant's petition to 
reopen the claim for service connection for schizophrenia is 
set forth below.  The claim for service connection for 
schizophrenia, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the appellant's petition to reopen the claim for 
service connection for schizophrenia on appeal has been 
accomplished.

2.  In a June 2001 rating decision, the RO denied service 
connection for schizophrenia; although the RO notified the 
appellant of this denial later that month, the appellant did 
not initiate an appeal.  

3.  New evidence added to the record since the June 2001 RO 
decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The June 2001 RO decision that denied the appellant's 
claim for service connection for schizophrenia is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  As evidence added to the record since the RO's June 2001 
denial is new and material, the requirements for reopening 
the appellant's claim for service connection for 
schizophrenia are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the petition 
to reopen the claim for service connection for schizophrenia, 
the Board finds that all notification and development action 
needed to fairly adjudicate this aspect of the appeal has 
been accomplished.  

II.  Petition to Reopen

The appellant has consistently asserted that his service 
connection schizophrenia had its onset during his Army 
National Guard service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Active service includes 
active duty, any period of active duty for training (ACDUTRA) 
from which the person has a disability due to disease or 
injury incurred in or aggravated by such service, and any 
period of inactive duty training (INACDUTRA) from which the 
person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106 
(West 2002).  (Emphasis added).

As indicated above, the appellant's claim for service 
connection for schizophrenia previously was considered and 
denied.  In a June 2001 decision, RO denied the appellant's 
claim on the basis that there was no evidence of 
schizophrenia in service or within one year of discharge from 
active service, and that the law did not define service with 
the Army National Guard as active military service.  Evidence 
then considered consisted of service medical records 
associated with the appellant's period of active duty service 
from May 1965 to June 1967, VA medical records dated from 
June 1979 to April 2000, and various statements from the 
appellant asserting that he received treatment for 
schizophrenia while he was on "active duty" with the Army 
National Guard.  

The appellant was notified of the RO's denial later in June 
2001, but did not initiate an appeal.  Because the appellant 
did not appeal the June 2001 denial of the claim, that 
decision is final as to the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.302, 
20.1103 (2005).  

This appeal emanates from the appellant's July 2002 request 
to reopen his claim.  Under pertinent legal authority, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was in June 
2001.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the claims file since the RO's June 2001 
denial includes service records associated with the 
appellant's period of Army National Guard service that 
reflect commercial air and supplemental transportation on 
November 10, 1972 from Buffalo, New York to Ft. Sam Houston, 
Texas and a Report of Separation and Record of Service in the 
Army National Guard of New York reflecting that the appellant 
attended medical field service school from November 10, 1972 
to December 20, 1972 in Ft. Sam Houston, Texas; VA medical 
records, dated from 1977 to 2002, that reflect ongoing 
treatment for schizophrenia, paranoid type; private medical 
records, to include from Erie County Medical Center and 
Buffalo Psychiatric Center, that reflect treatment for 
schizophrenia; statements from the appellant's sister 
asserting her belief that the appellant's psychiatric 
disability began during "active duty" during the Army 
National Guard or shortly thereafter, and providing detailed 
information as to all the appellant's past and present 
treating physicians; and various statements of the appellant 
asserting his belief that his schizophrenia began during 
National Guard service at Ft. Sam Houston in 1972.   

The Board notes that under 38 C.F.R. 3.156(c), where the new 
and material evidence consists of a supplemental report from 
the service department, received before or after the decision 
has become final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  Such would 
include official service department records that presumably 
have been misplaced and have now been located and forwarded 
to VA by the National Personnel Records Center (NPRC).

In this case, the Board finds that the additional service 
records received (first, from the appellant in June 2004, and 
then, upon request, directly from the NPRC in September 2004) 
that are specific to the appellant's claimed period of 
National Guard service are new, in the sense that such 
records were not previously considered by agency 
adjudicators.  This evidence is also material for purposes of 
reopening the claim.  At the time of the prior denial, the 
evidence of record did not substantiate National Guard 
service.  While the record still does not establish the exact 
dates of such service, to include delineation of specific 
periods of ACDUCTRA, or the diagnosis of or treatment for any 
psychiatric symptoms during any such period of service, these 
records do tend to support the fact of National Guard 
service, as well as an apparent period of training in late 
1972, as alleged (for which associated medical records may 
exist).  Given these facts, and in light of the provisions of 
38 C.F.R. § 3.156(c), cited to above, the Board finds that 
the additional service records received constitute new and 
material evidence to reopen the claim for service connection 
for schizophrenia.

ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for schizophrenia has 
been received, the appeal is granted.

REMAND

As the claim for service connection for schizophrenia has 
been reopened, de novo consideration of that claim is 
appropriate.  To ensure that the appellant's procedural 
rights are protected, insofar as him being given adequate 
notice of the criteria for service connection, and the 
opportunity to present evidence and/or argument on the 
underlying matter of service connection, RO adjudication of 
the claim, in the first instance, is indicated.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board also finds 
that additional RO action on the claim is warranted.

The appellant's assertions that his schizophrenia had its 
onset during "active duty" during his Army National Guard 
service, in November 1972, appears to be a reference to a 
period of active duty for training, or ACDUTRA.  In 
adjudicating the claim to reopen the claim for service 
connection, the RO contacted the NPRC in an attempt to obtain 
any service records related to Army National Guard service, 
and to verify the dates of such service, to include any 
periods of ACDUTRA.  In an August 2004 response, the NPRC 
recommended that the RO contact the Adjutant General for the 
state in which the appellant's service was performed.  
However, the claims file does not reflect that the RO 
specifically contacted the Adjutant General of New York, or 
any other Federal records repositories.  Given the nature of 
the claim, the Board finds that such action should be 
accomplished on remand.  The RO is reminded that, in 
requesting records from Federal facilities, records, efforts 
should until either the records are obtained, or sufficient 
evidence indicating that the records sought do not exist, or 
that further efforts to obtain those records would be futile, 
is received.  See 38 C.F.R. 3.159(c)(2) (2005).  

The RO must also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes treatment records from the Buffalo, New 
York VAMC, dated from October 1977 to July 2002.  However, 
the record includes notations as to a prior hospitalization 
and/or treatment at that facility, it appears that the 
appellant and his sister are alleging possible earlier 
treatment from that facility.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Buffalo VAMC from November 1972 to June 1979 and from 
July 2002 to the present, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2005) as regards requesting records 
from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to his claim for 
service connection for schizophrenia.  The RO's notice letter 
to the appellant should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2004) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also ensure that its 
notice to the appellant meets the requirements of the Court's 
recent decision in Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006), as regards 
providing notice with respect to the five elements of a claim 
for service connection.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection, on the merits.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must contact the appropriate 
service department offices and all 
appropriate U.S. Army personal and 
medical records repositories (including 
the Adjutant General of New York; the 
Army Reserve unit  at Fort Hamilton, New 
York; and the Army Reserve Unit at Fort 
Sam Houston, Texas) and obtain 
documentation which sets forth the exact 
dates of the appellant's service, 
including all periods of active duty, 
ACDUTRA, and INACDUTRA.  These requests 
should specifically include the NGB Form 
55 and Special Orders Number 11 for 
discharge as referenced in the 
appellant's Report of Separation and 
Record of Service in the Army National 
Guard.  

The RO should also request any additional 
service medical records, particularly 
from 1972 to 1974, that may be pertinent 
to the appellant's claim for service 
connection for schizophrenia.  

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2. The RO should obtain from the Buffalo 
VAMC all outstanding pertinent records of 
relevant evaluation and/or treatment of 
the appellant's schizophrenia, from 
November 1972 to June 1979 and from July 
2002 to the present. The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

3.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and authorization, to enable 
it to obtain any additional evidence 
pertinent to any of the claims for service 
connection that is not currently of 
record.  The RO should also ensure that 
its notice to the appellant meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), as regards providing 
notice with respect to the five elements 
of a claim for service connection.

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond (although VA may decide  the claim 
on appeal within the one-year period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by    
following the current procedures set forth 
in 38 C.F.R.      § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought     are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for    
service connection for schizophrenia, on 
the merits, in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


